Citation Nr: 1743476	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  14-11 100A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hellen Papavizas, Counsel


INTRODUCTION

The Veteran served on active duty from July to August 1976.

This matter comes before the Board of Veteran's Appeals from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, that declined to reopen the Veteran's claim for service connection because no new and material evidence had been submitted.

In November 1996, the RO had denied the Veteran's claim for service connection for chronic strain lumbosacral spine disability because this condition had preexisted and was not aggravated by military service.  The Veteran did not submit a timely notice of disagreement of new evidence.

A disability includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In reconciling these holdings, the United States Court of Appeals for Veterans Claims held that when varying diagnoses are involved, in considering whether the claim presented is one to reopen or is a new claim to be adjudicated on the merits, "the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim 'based upon distinctly diagnosed diseases or injuries' or whether it is evidence tending to substantiate an element of a previously adjudicated matter."  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (quoting Boggs, 520 F.3d at 1337).

The Veteran was newly diagnosed in January 2009 with chronic low back pain due to chronic, stable dextroscoliosis and degenerative joint disease.  The newly diagnosed dextroscoliosis and degenerative disease are distinctly different conditions from the previously diagnosed and adjudicated disability of chronic strain lumbosacral spine, warranting adjudication on the merits as the Veteran's alleged in-service injury could have separately resulted in his newly diagnosed back conditions.  Therefore, under the particular facts of this case, the Board finds that the current claim on appeal is a new claim for service connection for a low back condition, as characterized above, and that new and material evidence is not required.  See id. 

In August 2016, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has not undergone VA examination for a low back disability during the course of this appeal.  The low threshold for triggering the duty to provide an examination has been triggered.  There is competent evidence of current signs or symptoms of a back disability.  He has provided competent testimony regarding an injury in service and ongoing symptomatology.  An opinion is needed as to whether the in-service back disability is related to the current back disability.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see Shade v. Shinseki (holding that a finding of new and material evidence entails entitlement to an examination).

The claims file contains only VA treatment records dating from January 2009 to January 2010.  Because the Veteran has testified that he began to receive medical treatment from VA in 1979, VA must attempt to obtain outstanding VA treatment records dating from January 1979 to January 2009 and from January 2010 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file any outstanding VA treatment records dating from January 1979 to January 2009 and from January 2010 to the present. 

Efforts to obtain records in the custody of a Federal entity must continue until they are obtained, unless it is reasonably certain that they do not exist or that further efforts would be futile. Efforts to obtain records not in Federal custody must ordinarily include at least two requests for the records.

If any requested records cannot be obtained, the Veteran should be informed and told of the efforts made to obtain the records and of any further action that will be taken with regard to his claim. The Veteran may submit medical records directly to VA.

2.  After obtaining available outstanding records, the Veteran should be afforded a VA examination for a low back condition.  The claims file, to include a copy of this Remand, must be reviewed by the examiner. 

(A) The examiner should identify all disabilities of the lumbosacral spine (other than chronic strain lumbosacral spine), to include dextroscoliosis and degenerative disease; present at any time since 2010 (these constitute current disabilities for VA purposes).

(B) For each current disability of the lumbosacral spine, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disability was caused or aggravated by an injury in military service, to include injury from running into a chain link fence.  The examiner should assume that this injury occurred, unless there is a medical reason for finding the report incredible.  The examiner should address the Veteran's competent statements that he has suffered low back symptoms since he injured his back in service when he ran into a chain and fell on his back.

The examiner should provide reasons for the opinion.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  The appeal should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

